Case 1:17-cv-00304-WJM-NRN Document 104 Filed 10/27/20 USDC Colorado Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                 Judge William J. Martínez

   Civil Action No. 17-cv-0304-WJM-NRN

   PEACE OFFICERS’ ANNUITY AND BENEFIT FUND OF GEORGIA, Individually and
   on Behalf of All Others Similarly Situated, and
   JACKSONVILLE POLICE AND FIRE PENSION FUND, Individually and on Behalf of All
   Others Similarly Situated,

          Plaintiffs,

   v.

   DAVITA INC.,
   KENT J. THIRY,
   JAMES K. HILGER, and
   JAVIER J. RODRIGUEZ,

          Defendants.


           ORDER GRANTING LEAD PLAINTIFFS’ UNOPPOSED MOTION FOR
             PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT


          Plaintiffs Peace Officers’ Annuity and Benefit Fund of Georgia and the

   Jacksonville Police and Fire Pension Fund (jointly, “Lead Plaintiffs”) bring this lawsuit

   against Defendants DaVita Inc., Kent J. Thiry, James K. Hilger, and Javier J. Rodriguez

   (collectively, “Defendants”) for alleged violations of federal securities laws by making

   materially false and misleading statements and omissions regarding Defendants’

   alleged scheme to “steer” all patients eligible for and/or enrolled in Medicare and/or

   Medicaid away from government plans and into high-cost commercial insurance so

   DaVita could obtain higher dialysis reimbursement rates. (ECF No. 36.)

          Before the Court is Lead Plaintiffs’ Unopposed Motion for Preliminary Approval

   of Class Action Settlement (the “Motion”). (ECF No. 103.) Having reviewed the
Case 1:17-cv-00304-WJM-NRN Document 104 Filed 10/27/20 USDC Colorado Page 2 of 8




   Stipulation and Agreement of Settlement (the “Settlement Agreement”) dated

   September 18, 2020 (ECF No. 103-1), and the other exhibits attached to the Motion

   (ECF Nos. 103-2–103-6), and being fully advised by the parties of all pertinent facts

   and law, IT IS HEREBY ORDERED THAT:1

   1.     Lead Plaintiffs’ Unopposed Motion for Preliminary Approval of Class Action

          Settlement (ECF No. 103) is GRANTED.

   2.     For settlement purposes only, the Court preliminarily CERTIFIES a class with the

          following definition: “All persons and entities who purchased or otherwise

          acquired DaVita common stock during the period between February 26, 2015

          and October 6, 2017, inclusive, and were damaged thereby.” (the “Settlement

          Class”). The Court also finds that the Lead Plaintiffs have satisfied all of the

          requirements of Federal Rule of Civil Procedure 23(a) and at least one provision

          of Rule 23(b).

   3.     The Stipulation and Agreement of Settlement (ECF No. 103-1) is

          PRELIMINARILY APPROVED as fair and reasonable.

   4.     A hearing (the “Settlement Fairness Hearing”) shall be held before this Court on

          March 30, 2021 at 10:00 a.m., in person, in Courtroom A801 at the Alfred A.

          Arraj United States Courthouse, 901 19 th Street, Denver, Colorado 80294-

          3289, to: (a) determine whether the proposed Settlement on the terms and

          conditions provided for in the Settlement Agreement is fair, reasonable, and

          adequate to the Settlement Class, and should be finally approved by the Court;


          1
            Unless otherwise defined herein, all capitalized terms have the same meaning as they
   have in the Settlement Agreement.

                                                 2
Case 1:17-cv-00304-WJM-NRN Document 104 Filed 10/27/20 USDC Colorado Page 3 of 8




        (b) determine whether a Judgment, attached as Exhibit B to the Settlement

        Agreement, should be entered dismissing the Action with prejudice against the

        Defendant Releasees; (c) determine whether the proposed Plan of Allocation for

        the proceeds of the Settlement Agreement is fair and reasonable and should be

        approved; (d) determine whether the motion by lead Plaintiffs for an award of

        attorneys’ fees and reimbursement of Litigation Expenses should be approved;

        (e) hear and determine any objections to the Settlement Agreement; and (f) rule

        on such other matters as the Court may deem appropriate.

   5.   The Court approves, as to form and content, the Notice of (I) Proposed

        Settlement and Plan of Allocation; (II) Settlement Fairness Hearing; and (III)

        Motion for an Award of Attorneys’ Fees and Reimbursement of Litigation

        Expenses form (the “Notice”) (ECF No. 103-3); the Claim Form (ECF No. 103-4);

        and the Summary Notice of (I) Proposed Settlement and Plan of Allocation; (II)

        Settlement Fairness Hearing; and (III) Motion for an Award of Attorneys’ Fees

        and Reimbursement of Litigation Expenses form (the “Summary Notice”) (ECF

        No. 103-5), and finds that the mailing and posting of the Notice and Summary

        Notice, substantially in the manner and form set forth in the Settlement

        Agreement, meets the requirements of Federal Rule of Civil Procedure 23 and

        due process, are the best notice practicable under the circum stances, and shall

        constitute due and sufficient notice to the Settlement Class Members.

   6.   The Notice contains a cy pres provision stating that following the initial

        distribution and any re-distributions of funds in the Net Settlement Fund, at such

        time as it is determined that the re-distribution of funds remaining in the Net

                                              3
Case 1:17-cv-00304-WJM-NRN Document 104 Filed 10/27/20 USDC Colorado Page 4 of 8




        Settlement Fund is not cost-effective, the remaining balance will be contributed

        to a non-sectarian, not-for-profit, 501(c)(3) organization(s) to be recommended

        by Lead Counsel and approved by the Court, should the Court grant final

        approval. (ECF No. 103-3 at 18.) For purposes of preliminarily approving the

        Settlement Agreement, the Court is satisfied that the proposed cy pres award is

        the “next best use for indirect class benefit” for unclaimed settlement funds. See

        Bailes v. Lineage Logistics, LLC, 2016 WL 4415356, at *7 (D. Kan. Aug. 19,

        2016).

   7.   By November 11, 2020, DaVita shall provide or cause to be provided to the

        Claims Administrator records reasonably available to DaVita or its transfer agent

        concerning the identity and last known address of all Settlement Class Members.

   8.   By November 27, 2020, the Claims Administrator shall cause a copy of the

        Notice and Claim Form, substantially in the forms attached as Exhibits A-1 and

        A-2 (ECF Nos. 103-3, 103-4), respectively, to be mailed by first-class mail to

        potential Settlement Class Members at the addresses set forth in the records

        which DaVita caused to be provided, or who otherwise may be identified through

        further reasonable effort.

   9.   By November 27, 2020, the Claims Administrator shall cause copies of the

        Notice and Claim Form to be posted on a website to be developed for the

        Settlement, from which copies of the Notice and Claim Form can be

        downloaded.




                                             4
Case 1:17-cv-00304-WJM-NRN Document 104 Filed 10/27/20 USDC Colorado Page 5 of 8




   10.   By December 14, 2020, the Claims Administrator shall cause the Summary

         Notice, substantially in the form attached as Exhibit A-3 (ECF No. 103-5), to be

         published once in Investor’s Business Daily and to be transmitted once over PR

         Newswire.

   11.   By December 21, 2020, Lead Counsel shall file with the Court proof, by

         appropriate declaration, of such mailing and posting described in Paragraphs

         7–9.

   12.   Notice Packets that are returned by the United States Postal Service (“USPS”)

         as undeliverable will be reviewed for updated addresses and, where available,

         new addresses will be entered into the Claims Administrator’s database and

         Notice Packets will be mailed to the updated addresses. The Claims

         Administrator shall immediately re-mail any returned undelivered mail for which

         the USPS has provided a forwarding address. The Claims Administrator shall

         attempt to locate anyone whose Notice Packet has been returned by USPS as

         undeliverable (and an updated address was not provided) by conducting a

         National Change of Address (“NCOA”) search, given that the NCOA database

         contains records of all permanent change of address submissions received by

         the USPS for the last four years. Addresses found through NCOA searches will

         also be certified via the Coding Accuracy Support System (“CASS”) to ensure

         the quality of the zip code, and verified through Delivery Point Validation (“DPV”)

         to verify the accuracy of the addresses. Where an updated address was not

         available through a NCOA search, the Claims Administrator shall conduct



                                              5
Case 1:17-cv-00304-WJM-NRN Document 104 Filed 10/27/20 USDC Colorado Page 6 of 8




         internet searches or engage a third-party search firm or lookup service, such as

         LexisNexis® Public Records, to conduct more rigorous searches for persons

         whose Notice Packet is returned as undeliverable. The search efforts set forth in

         this Paragraph 11 shall be undertaken as soon as practicable, and all such

         efforts must by concluded by no later than January 5, 2021.

   13.   Settlement Class Members who wish to participate in the Settlement and to be

         potentially eligible to receive a distribution from the Net Settlement Fund must

         complete and submit a Claim Form in accordance with the instructions contained

         therein. All Claim Forms must be postmarked by March 20, 2021.

   14.   Any Settlement Class Member who wishes to exclude himself, herself, or itself

         from the Settlement Class must request exclusion in writing within the time and

         in the manner set forth in the Notice. A request for exclusion must be mailed or

         delivered such that it is received as set forth in the Notice by February 16, 2021.

   15.   The parties’ motion for final approval of the Settlement Agreement, and Lead

         Counsel’s motion for attorneys’ fees and costs, shall be filed with the Court and

         served on any timely objectors by February 23, 2021. Any response, in

         opposition or otherwise, to either of these motions must be filed with the Court

         no later than March 16, 2021. Any reply in support of either of these motions

         shall be filed with the Court by March 23, 2021.

   16.   Any Settlement Class Member may appear and show cause, if he, she, or it has

         any reason why the Settlement should not be approved as fair, reasonable, and

         adequate, or why a judgment should not be entered thereon, or why attorneys’



                                              6
Case 1:17-cv-00304-WJM-NRN Document 104 Filed 10/27/20 USDC Colorado Page 7 of 8




        fees and expenses should not be awarded to Lead Counsel, or why a service

        award should not be awarded to each of the Class Representatives; provided;

        however, that no Settlement Class Member shall be heard or entitled to contest

        the approval of the terms and conditions of the settlement unless that person

        has, by February 16, 2021, filed a detailed objection in writing (described further

        below) with the Clerk of Court:

                                       Clerk of Court
        ATTN: Peace Officers’ Annuity and Benefit Fund of Georgia v. DaVita Inc.,
                          Civil Action No. 17-cv-0304-WJM-NRN
                        Alfred A. Arraj United States Courthouse
                                       901 19th Street
                                     Denver, CO 80294
        An objection shall also be served on the following counsel postmarked no later

        than February 16, 2021:

               Lead Counsel                             Defendants’ Counsel
             Saxena White P.A.                       Morgan, Lewis & Bockius LLP
           Lester R. Hooker, Esq.                     Michael D. Blanchard, Esq.
         777 Glades Road, Suite 300                        One State Street
           Boca Raton, FL 33434                        Hartford, CT 06103-3178

        Such objections must contain the following information: (a) the Settlement Class

        Member’s name, legal address, and telephone number; (b) proof of being a

        Settlement Class Member as of the Settlement Class Period; for example, proof

        of the date(s) the Settlement Class Member purchased the DaVita securities;

        (c) a statement of the Settlement Class Member’s position with respect to the

        matters to be heard at the Settlement Fairness Hearing; and (d) the grounds for

        the objection or the reasons for the Settlement Class Member desiring to appear

        and to be heard.

                                             7
Case 1:17-cv-00304-WJM-NRN Document 104 Filed 10/27/20 USDC Colorado Page 8 of 8




         Any Settlement Class Member who fails to object or otherwise request to be

         heard in the manner prescribed above will be deemed to have waived the right to

         object to any aspect of the Settlement or to otherwise request to be heard

         (including the right to appeal) and will be forever barred from raising such

         objection or request to be heard in this or any other action or proceeding, and

         shall be bound by the Settlement, the judgment, and the releases given.

   17.   To the extent the parties believe there to be other deadlines necessary to

         implement the terms of the Settlement Agreement, the parties may agree on

         such deadlines among themselves, provided none of these additional

         deadlines are inconsistent with any provision of this Order.

   18.   Lead Plaintiffs’ Motion for Class Certification, Appointment of Class

         Representatives, and Appointment of Class and Liaison Counsel (ECF No. 84)

         and Defendants’ Amended Motion for Partial Reconsideration of the Court’s

         Order Denying Motion to Dismiss (ECF No. 91) are DENIED without prejudice to

         refiling if the Settlement Agreement does not receive final Court approval.


         Dated this 27th day of October, 2020.

                                                   BY THE COURT:




                                                   William J. Martínez
                                                   United States District Judge




                                               8
